Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on May 30, 2020.

Claims 1-12 are pending.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –



Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Per et al (U.S. Pat. No. 9,436,558). 

With respect to claims 1 and 7, Per et al teaches 
thread executing using a processor for building a linear probe hash table based on allocating space for an array of keys (abstract, fig. 1, col. 18, lines 18-35, linear hash table building with array keys); inserting payloads into the linear probe hash table (background of invention and summary of invention);
 inserting keys from the array of keys into the linear probe hash table with linear probing (fig. 1, fig. 2, col. 5, lines 31-61, inserting  key   in hash table); 
generating a linear probing bitmap based on occupied locations in the linear probe hash table (col. 10, lines 53-61); and 
creating a compact hash table based on the linear probe hash table and the linear probing bitmap ( fig. 10, col.10, lines 62-67 to col. 11, lines 1-20, creating compact hash table).
 
With respect to claims 2 and 8, Per et al teaches partitioning at least one join input for the linear probe hash table (col.10, lines 62-67).



With respect to claims 4 and 10, Per et al teaches the thread builds into a sub-range of the linear probing bitmap (col. 5, lines 31-61).

With respect to claims 5 and 11, Per et al teaches linear probing is performed based on cycling around within the sub-range of the linear probing bitmap (col. 5, lines 31-61). 

Allowable Subject Matter

Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163